—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of attempted assault in the first degree (Penal Law §§ 110.00, 120.10 [1]). Defendant’s knowing and voluntary waiver of the right to appeal encompasses the right to challenge Supreme Court’s
*921denial of a youthful offender adjudication (see, People v Franklin, 261 AD2d 900; People v Watkins, 261 AD2d 962). In any event, we reject defendant’s contention that the court failed to consider youthful offender treatment (see, CPL 720.20 [1]). Defendant pleaded guilty with the understanding that he would not receive youthful offender treatment, and he did not move to withdraw his plea (see, People v Ciminera, 202 AD2d 684, 685, lv denied 83 NY2d 909). We reject defendant’s further contention that the court erred in ordering restitution without conducting a hearing (see, Penal Law § 60.27 [2]). Defendant stipulated to the amount of restitution and “did not seek the hearing that he was entitled to by law” (People v Kelly, 238 AD2d 938, lv denied 90 NY2d 906; cf., People v Barton, 259 AD2d 989). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Attempted Assault, 1st Degree.) Present— Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.